UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLUMBIA
____________________________________
                                    )
GREGORY SMITH,                      )
                                    )
                  Plaintiff,        )
                                    )
      v.                            )                   Civil Action No. 15-0161 (ABJ)
                                    )
DISTRICT OF COLUMBIA, et al.,       )
                                    )
                  Defendants.       )
____________________________________)

                                   MEMORANDUM OPINION

        Plaintiff Gregory Smith has brought this action against the District of Columbia, the

District of Columbia Department of Corrections, Warden William J. Smith, and unknown

employees of the Department of Corrections, alleging that defendants unlawfully detained plaintiff

in the District of Columbia Jail from March 18, 2014 to April 10, 2014, after he had been ordered

to be released. Compl. [Dkt. # 1-1]. He asserts Fifth and Fourteenth Amendment claims pursuant

to 42 U.S.C. § 1983, as well as claims for false imprisonment and negligence. Compl. ¶¶ 27–43.

Defendant Warden Smith has moved to dismiss the claims against him pursuant to Federal Rule

of Civil Procedure 12(b)(6). Def. William J. Smith’s Mot. to Dismiss [Dkt. # 19] (“Def.’s Mot.”). 1

Because the Court finds that plaintiff has failed to allege any facts that would support a plausible

claim against the warden, individually or in his official capacity, the Court will grant the motion

and dismiss defendant Smith from this case. The Court notes, though, that the District of Columbia

is still a party to this matter, and plaintiff’s claims against the District will proceed.



1       The District of Columbia has filed an answer and has not moved to dismiss any of
plaintiff’s claims. Answer [Dkt. # 4]. On February 27, 2015, the parties jointly stipulated to the
dismissal of all claims against the Department of Corrections. Stipulation of Dismissal [Dkt. # 7].
                                        BACKGROUND

       On March 15, 2014, plaintiff was arrested in the District of Columbia and held at the

District of Columbia Jail. Compl. ¶¶ 6, 17–18. On March 18, 2014, a judge of the Superior Court

ordered that plaintiff be released from custody. Id. ¶ 18. However, plaintiff was not freed until

April 10, 2014, after a hearing in which the same Superior Court judge was compelled to order

again that plaintiff be released. Id. ¶ 19. Plaintiff alleges that he repeatedly told the corrections

officers at the jail that his release had been ordered by the Superior Court, and he demanded to be

released, but these demands were ignored. Id. ¶ 20. One unidentified corrections officer allegedly

told plaintiff, “[i]f you’re here, they know you’re here and you’re supposed to be here.” Id.

       Plaintiff alleges that he was imprisoned in a cell with “a dangerous prisoner who, upon

information and belief, had been found guilty of possession of a loaded fire arm and possession of

narcotics with an intent to distribute.” Compl. ¶ 22. He also states that he was terminated from

his job as a result of the overdetention. Id. ¶ 24. The charges against plaintiff were dismissed on

September 8, 2014. Id. ¶ 23.

       Plaintiff initiated this action in Superior Court on November 14, 2014, and it was removed

to this Court on February 2, 2015. Notice of Removal [Dkt. # 1] ¶ 1. Plaintiff brings three counts

against all defendants: claims under 42 U.S.C. § 1983 for violations of the Fifth and Fourteenth

Amendments (Count I); False Imprisonment (Count II), and Negligence (Count III). Compl.

¶¶ 27–43. On August 14, 2015, defendant Smith filed the pending motion to dismiss, Def’s Mot.;

Mem. of P. & A. in Supp. of Def.’s Mot. [Dkt. # 19] (“Def.’s Mem.”), and plaintiff opposed the

motion on August 31, 2015. Pl.’s Mem. of Opposing P. & A. to Def.’s Mot. [Dkt. # 20] (“Pl.’s

Opp.”). On October 2, 2015, with leave of Court, see Min. Order (Oct. 2, 2015), defendant Smith

filed a reply in support of his motion. Def.’s Reply to Pl.’s Opp. [Dkt. # 22] (“Def.’s Reply”).



                                                 2
                                    STANDARD OF REVIEW

        “To survive a [Rule 12(b)(6)] motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal,

556 U.S. 662, 678 (2009), quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007). A claim

is facially plausible when the pleaded factual content “allows the court to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Id., citing Twombly, 550 U.S.

at 556. “The plausibility standard is not akin to a ‘probability requirement,’ but it asks for more

than a sheer possibility that a defendant has acted unlawfully.” Id., quoting Twombly, 550 U.S. at

556. A pleading must offer more than “labels and conclusions” or a “formulaic recitation of the

elements of a cause of action,” id., quoting Twombly, 550 U.S. at 555, and “[t]hreadbare recitals

of the elements of a cause of action, supported by mere conclusory statements, do not suffice.”

Id., citing Twombly, 550 U.S. at 555.

        When considering a motion to dismiss under Rule 12(b)(6), the complaint is construed

liberally in the plaintiff’s favor, and the Court should grant the plaintiff “the benefit of all

inferences that can be derived from the facts alleged.” Kowal v. MCI Commc’ns Corp., 16 F.3d
1271, 1276 (D.C. Cir. 1994). Nevertheless, the Court need not accept inferences drawn by the

plaintiff if those inferences are unsupported by facts alleged in the complaint, nor must the Court

accept plaintiff’s legal conclusions. See id.; see also Browning v. Clinton, 292 F.3d 235, 242 (D.C.

Cir. 2002). In ruling upon a motion to dismiss for failure to state a claim, a court may ordinarily

consider only “the facts alleged in the complaint, documents attached as exhibits or incorporated

by reference in the complaint, and matters about which the Court may take judicial notice.”

Gustave-Schmidt v. Chao, 226 F. Supp. 2d 191, 196 (D.D.C. 2002), citing EEOC v. St. Francis

Xavier Parochial Sch., 117 F.3d 621, 624–25 (D.C. Cir. 1997).



                                                   3
                                           ANALYSIS

I.     Plaintiff’s official-capacity claims against defendant Smith are duplicative of his
       claims against the District of Columbia.

       Plaintiff sues defendant Smith in both his individual and official capacity. See Caption,

Compl., at 1. Defendant Smith has moved to dismiss the official-capacity claims against him as

duplicative of plaintiff’s claims against the District of Columbia. Def.’s Mem. at 3–4. In his

opposition, plaintiff states that he “agrees with Defendant Smith that the official capacity suit

against him is duplicative of the claim against the District of Columbia.” Pl.’s Opp. at 4 n.1. Thus,

plaintiff has conceded this point, and his official-capacity claims against defendant Smith will be

dismissed. See Kentucky v. Graham, 473 U.S. 159, 165–66 (1985) (“Official-capacity

suits . . . ‘generally represent only another way of pleading an action against an entity of which an

officer is an agent.’”), quoting Monell v. N.Y. City Dep’t of Social Servs., 436 U.S. 658, 690 n.55

(1978); see also Price v. District of Columbia, 545 F. Supp. 2d 89, 93 (D.D.C. 2008) (dismissing

constitutional and tort claims against defendant warden in his official capacity as “duplicative of

the claims lodged against the District of Columbia”).

II.    Plaintiff has failed to state a plausible claim against defendant Smith in his individual
       capacity.

       Defendant Smith has also moved pursuant to Rule 12(b)(6) to dismiss the individual-

capacity claims against him, resting almost exclusively on the argument that “Plaintiff does not

allege that Defendant Smith was the Warden at the time of his alleged over-detention.” Def.’s

Mem. at 4; see also Def.’s Reply at 2 (“Plaintiff’s Complaint fails to allege that Defendant Smith

was the Warden at the time of Plaintiff’s alleged over-detention or otherwise plead facts to show

that he bears personal responsibility for the claims raised against him.”). Plaintiff maintains that

defendant Smith is improperly asking the Court to “look beyond the factual allegations contained



                                                 4
in the Complaint” by accepting his representation that he was not the warden at the time plaintiff

was detained. Pl.’s Opp. at 5.

       Plaintiff is correct that it would be improper for the Court to treat defendant’s

representation as fact in resolving a Rule 12(b)(6) motion to dismiss, since the Court is limited at

this stage to assessing the sufficiency of the factual matter contained in the complaint. See Iqbal,
556 U.S. at 678. But there is a distinction between the Court making a factual finding of whether

defendant Smith was the warden in March and April of 2014, and the Court observing that such a

factual allegation is absent from the complaint. Plaintiff does allege that defendant Smith “is” the

warden at the D.C. Jail, and he claims that Smith “is” responsible for overseeing the corrections

officers, establishing customs, policies, and practices, and supervising inmate releases. Compl.

¶¶ 9, 12. But he does not allege that defendant Smith “was” the warden during the relevant time

period, and none of the other factual allegations relating to plaintiff’s overdetention pertain

specifically to actions taken by the defendant himself during the time period in question. This

omission is fatal to plaintiff’s individual-capacity claims against defendant Smith.

       And in any event, even if the Court were to construe the complaint as alleging that

defendant Smith was the responsible official at the time of plaintiff’s alleged overdetention,

plaintiff has still failed to state a plausible claim against him. Therefore, the motion to dismiss the

individual-capacity claims will be granted.

       A.      Plaintiff’s section 1983 claims against defendant Smith will be dismissed.

       In Count I, plaintiff alleges that defendant Smith violated 42 U.S.C. § 1983 and deprived

him of his Fifth and Fourteenth Amendment due process rights by detaining him after he was

ordered released. Compl. ¶¶ 27–34. Because the Court finds that plaintiff has failed to state a

plausible claim against defendant Smith for any constitutional violation, Count I will be dismissed.



                                                  5
               1.      The Fourteenth Amendment does not apply to defendant Smith
                       because he is an employee of the District of Columbia.

       First, defendant Smith moves to dismiss that portion of plaintiff’s section 1983 claim that

is premised on the Fourteenth Amendment on the grounds that “the Fourteenth Amendment applies

only to the States; it does not apply to the Federal Government or the District of Columbia or its

employees.” Def.’s Mem. at 3. Plaintiff appears to concede this point, when he argues that Count I

should nevertheless survive because his section 1983 claim is based on the Fifth Amendment, in

addition to the Fourteenth. Pl.’s Opp. at 3–4. But to the extent that plaintiff did not concede this

issue, dismissal of the Fourteenth Amendment aspect of his section 1983 claim is warranted,

because “the Fourteenth Amendment does not apply to the District of Columbia or its

officials/employees.” Robinson v. District of Columbia, 736 F. Supp. 2d 254, 260 (D.D.C. 2010),

citing Bolling v. Sharpe, 347 U.S. 497, 499 (1954).

               2.      Plaintiff has failed to plead facts sufficient to show that defendant
                       Smith was individually responsible for the Fifth Amendment violations
                       of which he complains.

       In Count I, plaintiff also alleges that defendant Smith deprived him of his Fifth Amendment

due process rights in violation of 42 U.S.C. § 1983. Compl. ¶¶ 27–34. Section 1983 creates a

private cause of action against a “person” who violates an individual’s constitutional rights while

acting “under color of any statute, ordinance, regulation, custom, or usage” of any state or the

District of Columbia. 42 U.S.C. § 1983. “Because vicarious liability is inapplicable to . . . § 1983

suits, a plaintiff must plead that each Government-official defendant, through the official’s own

individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676. “Only those who cause

a violation of a right secured by the Constitution are liable.” Elkins v. District of Columbia, 690
F.3d 554, 564 (D.C. Cir. 2012), citing Iqbal, 556 U.S. at 676.




                                                 6
        Plaintiff has not pled any facts showing that defendant Smith was personally involved in

plaintiff’s alleged overdetention. He merely alleges that defendant “is, upon information and

belief, responsible for the correction officers at the D.C. jail,” that he “is also . . . responsible for

establishing the customs, policies, and practices of the D.C. jail,” and “is the responsible official

for all activities, including inmate release,” at the jail. Compl. ¶¶ 9, 12. Not one of these facts

demonstrates that defendant Smith played an individual role in the events of plaintiff’s detention

in March and April of 2014, or that he personally deprived plaintiff of his Fifth Amendment rights.

Thus, the complaint fails under Rule 12(b)(6) to plausibly allege that defendant Smith “cause[d] a

violation of a right secured by the Constitution,” Elkins, 690 F.3d at 564, “through [his] own

individual actions.” Iqbal, 556 U.S. at 676.

        To the extent that plaintiff seeks to hold defendant Smith liable for the unconstitutional

actions or omissions of his subordinates – here, the unnamed corrections officers – on a theory of

respondeat superior or supervisory liability, he cannot do so. Even assuming that the unnamed

corrections officers committed a constitutional violation, “[g]overnment officials may not be held

liable for the unconstitutional conduct of their subordinates under a theory of respondeat

superior.” Iqbal, 556 U.S. at 676. “A supervisor who merely fails to detect and prevent a

subordinate’s misconduct, therefore, cannot be liable for that misconduct.” Int’l Action Ctr. v.

United States, 365 F.3d 20, 28 (D.C. Cir. 2004). Rather, the supervisor “must know about the

conduct and facilitate it, approve it, condone it, or turn a blind eye for fear of what they might see.”

Id., quoting Jones v. City of Chicago, 856 F.2d 985, 992 (7th Cir. 1988).

        Plaintiff has offered nothing to make such a showing here.              He claims that “[t]he

Department of Corrections has a custom, policy, and practice of overdetaining inmates past their

court ordered release date,” Compl. ¶ 30, but he does not allege facts from which the Court could



                                                   7
conclude that defendant Smith “had actual or constructive knowledge of past transgressions or that

[he was] responsible for or aware of ‘clearly deficient’ training” of the unnamed corrections

officers that were allegedly responsible for his unlawful detention. See Int’l Action Ctr., 820 F.2d

at 28. In the absence of any factual allegations from which the Court could conclude that defendant

Smith himself acted unlawfully, plaintiff’s section 1983 claim against defendant Smith in his

individual capacity will be dismissed.

       B.      Plaintiff’s false imprisonment claim against defendant Smith will be dismissed.

       For many of the same reasons, plaintiff’s claim in Count II that defendant Smith caused

him to be falsely imprisoned will be dismissed. Plaintiff does not offer any facts from which the

Court could conclude that defendant Smith was involved in, or even aware of, plaintiff’s alleged

overdetention and false imprisonment.

       To state a claim for false imprisonment, a plaintiff must allege “(1) that [the defendant]

detained or restrained the plaintiff against [his] will within the boundaries fixed by [the defendant],

and (2) the unlawfulness of the restraint.” Cotton v. District of Columbia, 541 F. Supp. 2d 195,

205 (D.D.C. 2008), citing Edwards v. Okie Dokie, Inc., 473 F. Supp. 2d 31, 44 (D.D.C. 2007).

Plaintiff has adequately pled that the restraint was unlawful, because he was ordered released as

of March 18, 2014, but was not freed until April 10, 2014. Compl. ¶¶ 18–19. But he fails to allege

that defendant Smith himself “detained or restrained” him against his will; in fact, he states that he

“was falsely imprisoned by correction officers John Does 1–10,” id. ¶ 37, and not by defendant

Smith or even “Defendants” generally, as he alleges throughout the complaint with regard to his

other claims. In other words, the complaint lacks any allegations – other than general, conclusory

statements regarding defendant Smith’s position and responsibility as warden – that would tend to

show that he played any role in detaining plaintiff past his court-ordered release date.



                                                  8
       To the extent that plaintiff purports to base his false imprisonment claim against defendant

Smith on the conduct of the unnamed corrections officers, for which plaintiff asserts defendant

Smith is responsible, see Compl. ¶ 9, he cannot do so. See, e.g., King v. Kidd, 640 A.2d 656, 666

(D.C. 1993) (holding that “as a matter of law only the employer, the District of Columbia, could

be held liable for the tortious acts of one of its employees,” and that the supervisory employees

could not be held liable). Thus, the Court finds that plaintiff has failed to state a claim for false

imprisonment against defendant Smith, and it will dismiss Count II against him.

       C.      Plaintiff’s negligence claims against defendant Smith will be dismissed.

       “In the District of Columbia, as elsewhere, ‘[t]o establish negligence a plaintiff must prove

a duty of care owed by the defendant to the plaintiff, a breach of that duty by the defendant, and

damage to the interests of the plaintiff, proximately caused by the breach.’” Novak v. Capital

Mgmt. & Dev. Corp., 452 F.3d 902, 907 (D.C. Cir. 2006), quoting District of Columbia v. Beretta,

USA, Corp., 847 A.2d 1127, 1134 n.2 (D.C. 2004).

       In support of his negligence claim in Count III, plaintiff alleges that “Defendants were

negligent in performing their duties and failed . . . to properly and fully discharge their

responsibilities” in the following ways:

               a. Failing to investigate [plaintiff’s] claims that he was ordered to be
                  released and th[at] he was unlawfully detained;

               b. Misplacing and/or misfiling [plaintiff’s] release order;

               c. Failing to process [plaintiff’s] release;

               d. Failing to maintain a system to prevent overdetention of inmates;

               e. Failing to act on a court order;

               f. Failing to properly train and supervise corrections officers to process
                  release orders; and,



                                                 9
               g. Failing to release [plaintiff] on the same day of his court ordered release.

Compl. ¶ 42.

       But as with his other claims, these conclusory allegations do not show that defendant Smith

personally engaged in any action or committed any omission that resulted in or contributed to

plaintiff’s overdetention, or even that defendant Smith had any knowledge of plaintiff’s

predicament. In other words, plaintiff has failed to show that defendant Smith personally breached

any duty owed to plaintiff, or that any actions or omissions by defendant Smith were the proximate

cause of his injury. Rather, the complaint contains the sort of “unadorned, the defendant-

unlawfully-harmed-me accusation,” Iqbal, 556 U.S. at 678, that is not enough to state a plausible

claim for relief against defendant Smith in his individual capacity. See, e.g., Turner v. District of

Columbia, 532 A.2d 662, 675 (D.C. 1987) (affirming dismissal of negligence claims against

supervisory officials in their individual capacities where “[t]he complaint alleged no facts

suggesting personal involvement in this case by either of them,” and because “as public officials

they cannot be held liable in tort for the acts of their subordinates under a respondeat superior

theory unless they directed or countenanced the tortious acts”), citing Eskridge v. Jackson, 401
A.2d 986, 989 (D.C. 1979); see also Linares v. Jones, No. 04-0247 (GK), 2007 WL 1601725, at

*7 (D.D.C. June 4, 2007) (dismissing plaintiff’s negligence claim against former mayor in his

individual capacity “[i]n the absence of ‘any factual indication that [the defendant] was connected

in any way with the event[s] giving rise to the lawsuit’”), quoting Eskridge, 401 A.2d at 989. Thus,

for the same reasons that warrant the dismissal of plaintiff’s other individual-capacity claims

against defendant Smith, plaintiff’s individual negligence claim against the warden in Count III

will also be dismissed.




                                                 10